DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
Claim(s) 1, 4, 6, 8, 10-11, 14, 16, 18 and 20 have been amended. Claim(s) 7 and 17 have been canceled. Therefore, Claim(s) 1-4, 6, 8-14, 16, and 18-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (US 2017/0180276 A1, hereinafter Gershony), in view of Koukoumidis et al. (US 10,581,765 B2, hereinafter Koukoumidis), and Bell et al. (US 10,469,665 B1, hereinafter Bell).

As to Amended Claim 1, Gershony discloses a controlling method of an electronic device for determining a virtual assistant model among a plurality of virtual assistant models, the method comprising: 
obtaining information regarding a command input by a user ((Gershony; [0002, 0005]), where Gershony discloses receiving user input within a messaging application.);
processing the obtained information regarding the command and obtaining text information corresponding to the obtained information, and displaying the text information on a chat screen for chatting with a first virtual assistant model ((Gershony; Fig. 3; [0002, 0005]), where Gershony discloses a first virtual assistant model (i.e. bot) processing the user input (i.e. command) within a messaging application. The content being displayed within a chat window of the messaging application.),
determining a second virtual assistant model for providing a response message regarding the command ((Gershony; [0020, 0075]), where Gershony discloses receiving and displaying a plurality of messages between multiple users. (Gershony; [0083; Claim(s) 1, 5]) where Gershony discloses the content within the messages can be analyzed through machine learning to generate an output. A chatbot can then be selected based on the determine content within the messages.); 
transmitting the text information, the chat history , and the context information to a server ((Gershony; Fig. 1B; [0027, 0059-0060, 0067]), where Gershony discloses transmitting a command to one of the plurality of bots based on the determine content. The bot server can send and receive data from one or more of the messaging servers, mobile devices, etc.); and 
receiving a response message corresponding to the command from the server and providing  the response message ((Gershony; [0002, 0005, Claim 1]), where Gershony discloses receiving responsive content from the bot based on the bot command, and providing a response from the bot for presentation to at least a first user.). 
However, Gershony does not disclose determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the text information regarding the command by the first virtual assistant model.
In an analogous art, Koukoumidis discloses determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the obtained information regarding the command by the first virtual assistant model ((Koukoumidis; [col. 2, lines 26-27]), where Koukoumidis discloses a user can submit a query or question (i.e. command). ([col. 2, lines 45-49, col. 4, lines 24-40, col. 5, lines 1-4]), where Koukoumidis discloses a first virtual assistant (i.e. broker bot) processing the command. Based upon the command, the broker bot can relay another bot that could be more appropriate to handle the query/question (i.e. command) and a response can be displayed from the server.).

However, Gershony-Koukoumidis does not disclose determining that the obtained information includes information for performing a function within the electronic device; determining a second virtual assistant model in response to the text information not including information for performing a function within the electronic device; and determining a second virtual model for providing a response message by inputting the text information, a chat history information regarding the chat screen, and a content information on the user into a chatbot determination model including a neural network model trained to determine a virtual assistant model.
In an analogous art, Bell discloses determining that the text information includes information for performing a function within the electronic device ((Bell; Fig. 1B; [col. 2, line 59 – col. 3, line 7]), where Bell discloses determining the text information includes information regarding a function within the device.); determining a second virtual assistant model in response to the text information not including information for performing a function within the electronic device ((Bell; Fig. 1B-1C; [col. 2, line 59 – col. 3, line 31]), where Bell discloses determining the text information includes information regarding information not related to the function of the device.); and determining a second virtual model for providing a response message by inputting the text information, a chat history information regarding the chat screen, and a content information on the user into a chatbot determination model including a neural network model trained to determine a virtual assistant model ((Bell; Fig. 1A; [col. 2, lines 37-48; col. 4, lines 31-40]), where Bell discloses the use of neural networks or machine learning techniques to assist in identifying the appropriate virtual assistant model based upon the text information, a chat history and the content associated with the necessary assistance.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gershony-Koukoumidis to include determining that the obtained information includes information for performing a function within the electronic device; determining a second virtual assistant model in response to the text information not including information for performing a function within the electronic device; and determining a second virtual model for providing a response message by inputting the text information, a chat history information regarding the chat screen, and a content information on the user into a chatbot determination model including a neural network model trained to determine a virtual assistant model as taught by Bell to enable the system to learn and provide  the most appropriate responses based upon the user input (Bell; [col. 4, lines 31-35]).

As to Claim 2, Gershony-Koukoumidis-Bell discloses the controlling method as claimed in claim 1, the method further comprising: 
in response to an event for registering a new virtual assistant model occurring, acquiring structure information of the new virtual assistant model; and registering the new virtual assistant model and the structure information together (Koukoumidis; Fig. 5; [col. 13, lines 15-35]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 3, Gershony-Koukoumidis-Bell discloses the controlling method as claimed in claim 2, wherein the acquiring of the structure information comprises: 
in response to the structure information not being identified through meta information of the new virtual assistant model, transmitting an inquiry message for inquiring structure information of the new virtual assistant model to a server for providing the new virtual assistant (Koukoumidis; Fig. 5; [col. 13, lines 15-35]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 4, Gershony-Koukoumidis-Bell discloses the controlling method as claimed in claim 1, further comprising: 
determining one of functions provided by the second virtual assistant model based on structure information of the second virtual assistant model (Gershony; [0083, Claim(s) 1 and 5]), (Bell; Fig. 1B-1C; [col. 2, line 59 – col. 3, line 31]).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 6, Gershony-Koukoumidis-Bell discloses the controlling method as claimed in claim 1, further comprising: 
in response to the text information including the information for performing the function within the electronic device, displaying a response message regarding the command by the first virtual assistant model ((Gershony; [0002, 0005, Claim 1]), where Gershony discloses receiving responsive content from the bot based on the bot command, and providing a response from the bot for presentation to at least a first user.), ((Bell; Fig. 1B; [col. 2, line 59 – col. 3, line 7]), where Bell discloses determining the text information includes information regarding a function within the device.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 8, Gershony-Koukoumidis-Bell discloses the controlling method as claimed in claim 6, wherein the transmitting of the text information, the chat history information, and the content information comprises transmitting the text information the chat history information, and the content information based on information transmission standards between a server providing the first virtual assistant model and a server providing the second virtual assistant model (Gershony; [0059]), (Bell; Fig. 1A; [col. 2, lines 37-48; col. 4, lines 31-40]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 9, Gershony-Koukoumidis-Bell discloses the controlling method as claimed in claim 1, wherein the providing of the response message comprises displaying the response message along with an icon corresponding to the second virtual assistant model (Gershony; [0075-0078, 0084-0087]). 

As to Amended Claim 10, Gershony-Koukoumidis-Bell discloses the controlling method as claimed in claim 1, wherein the context information on the user comprises profile information of the user and search information of the user (Gershony; [0064, 0086]). 

As to Amended Claim 11, Gershony discloses an electronic device comprising: 
a display (Gershony; Fig. 2); 
a user inputter (Gershony; Fig. 2);
a communicator (Gershony; Fig. 2); 
at least one processor electrically connected to the display, the user inputter, and the communicator (Gershony; Fig. 2); and 
(Gershony; Fig. 2): 
obtain information regarding a command input by a user ((Gershony; [0002, 0005]), where Gershony discloses receiving user input within a messaging application.);
processing the obtained information regarding the command and obtaining text information corresponding to the obtained information, control the display to display the text information regarding the command on a chat screen for chatting with a first virtual assistant model ((Gershony; Fig. 3; [0002, 0005]), where Gershony discloses a first virtual assistant model (i.e. bot) processing the user input (i.e. command) within a messaging application.),
determining a second virtual assistant model for providing a response message regarding the command ((Gershony; [0020, 0075]), where Gershony discloses receiving and displaying a plurality of messages between multiple users. (Gershony; [0083; Claim(s) 1, 5]) where Gershony discloses the content within the messages can be analyzed through machine learning to generate an output. A chatbot can then be selected based on the determine content within the messages.); 
control the communicator to transmit the text information, the chat history , and the context information regarding the command, to a server corresponding the determined second virtual assistant chat model ((Gershony; [0059, 0060]), where Gershony discloses transmitting a command to one of the plurality of bots based on the determine content. The bot server can send and receive data from one or more of the messaging servers, mobile devices, etc.), and 
control the display to receive a response message corresponding to the command from the server and provide the response message ((Gershony; [0002, 0005, Claim 1]), where Gershony discloses receiving responsive content from the bot based on the bot command, and providing a response from the bot for presentation to at least a first user.).
However, Gershony does not disclose determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the text information regarding the command by the first virtual assistant model.
In an analogous art, Koukoumidis discloses determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the text information regarding the command by the first virtual assistant model ((Koukoumidis; [col. 2, lines 26-27]), where Koukoumidis discloses a user can submit a query or question (i.e. command). ([col. 2, lines 45-49, col. 4, lines 24-40, col. 5, lines 1-4]), where Koukoumidis discloses a first virtual assistant (i.e. broker bot) processing the command. Based upon the command, the broker bot can relay another bot that could be more appropriate to handle the query/question (i.e. command) and a response can be displayed from the server.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gershony to include determining a second virtual assistant model for providing a response message regarding the command, among a plurality of virtual assistant models, based on the processing of the text information regarding the command by the first virtual assistant model as taught by Koukoumidis to facilitate communications over several bot (Koukoumidis; [col. 1, lines 20-21]).
However, Gershony-Koukoumidis does not disclose determining that the obtained information includes information for performing a function within the electronic device; determining a second virtual assistant model in response to the text information not including information for performing a function within the electronic device; and determining a second virtual model for providing a response message by inputting the text information, a chat history 
In an analogous art, Bell discloses determining that the text information includes information for performing a function within the electronic device ((Bell; Fig. 1B; [col. 2, line 59 – col. 3, line 7]), where Bell discloses determining the text information includes information regarding a function within the device.); determining a second virtual assistant model in response to the text information not including information for performing a function within the electronic device ((Bell; Fig. 1B-1C; [col. 2, line 59 – col. 3, line 31]), where Bell discloses determining the text information includes information regarding information not related to the function of the device.); and determining a second virtual model for providing a response message by inputting the text information, a chat history information regarding the chat screen, and a content information on the user into a chatbot determination model including a neural network model trained to determine a virtual assistant model ((Bell; Fig. 1A; [col. 2, lines 37-48; col. 4, lines 31-40]), where Bell discloses the use of neural networks or machine learning techniques to assist in identifying the appropriate virtual assistant model based upon the text information, a chat history and the content associated with the necessary assistance.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gershony-Koukoumidis to include determining that the obtained information includes information for performing a function within the electronic device; determining a second virtual assistant model in response to the text information not including information for performing a function within the electronic device; and determining a second virtual model for providing a response message by inputting the text information, a chat history information regarding the chat screen, and a content information on the user into a chatbot determination model including a neural network model trained to 

As to Claim 12, Gershony-Koukoumidis-Bell discloses the electronic device as claimed in claim 11, wherein the at least one processor, in response to an event for registering a new virtual assistant model occurring, acquiring structure information of the new virtual assistant model; and registering the new virtual assistant model and the structure information together (Koukoumidis; Fig. 5; [col. 13, lines 15-35]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 13, Gershony-Koukoumidis-Bell discloses the electronic device as claimed in claim 12, wherein the at least one processor, in response to the structure information not being identified through metadata of the new virtual assistant model, is further configured to: 
control the communicator to transmit an inquiry message for inquiring the structure information of the new virtual assistant model to a server providing the new virtual assistant model, receive a response message regarding the inquiry message through the communicator, and generate structure information of the new virtual assistant model based on the response message (Koukoumidis; Fig. 5; [col. 13, lines 15-35]).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 14, Gershony-Koukoumidis-Bell discloses the electronic device as claimed in claim 11, wherein the at least one processor is further configured to: 
(Gershony; [0083, Claim(s) 1 and 5]), (Bell; Fig. 1B-1C; [col. 2, line 59 – col. 3, line 31]).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 16, Gershony-Koukoumidis-Bell discloses the electronic device as claimed in claim 11, wherein the at least one processor, in response to the text information being the text information for performing the function within the electronic device is further configured to control the display to display a response message regarding the command by the first virtual assistant model ((Gershony; [0002, 0005, Claim 1]), where Gershony discloses receiving responsive content from the bot based on the bot command, and providing a response from the bot for presentation to at least a first user.), ((Bell; Fig. 1B; [col. 2, line 59 – col. 3, line 7]), where Bell discloses determining the text information includes information regarding a function within the device.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Amended Claim 18, Gershony-Koukoumidis-Bell discloses the electronic device as claimed in claim 16, wherein the at least one processor is further configured to control the communicator to transmit the text information, the chat history information, and the content information based on an information transmission standards between a server providing the first virtual assistant model and a server providing the second virtual assistant mode (Gershony; [0059]).

As to Claim 19, Gershony-Koukoumidis-Bell discloses the electronic device as claimed in claim 11, wherein the at least one processor is further configured to control the display to display the response message along with an icon corresponding to the second virtual assistant model (Gershony; [0075-0078, 0084-0087]).

As to Claim 20, Gershony-Koukoumidis-Bell discloses the electronic device as claimed in claim 11, wherein the context information on the user comprises profile information of the user and search information of the user (Gershony; [0064, 0086]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4, 6, 8-14, 16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        5.17.2021